Citation Nr: 1708938	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-10 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scars of the right forearm and hand. 

2.  Entitlement to service connection for a cervical spine condition, claimed as a neck condition.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active military duty in the U.S. Army from August 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing in October 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  In October 2016, the Veteran submitted additional evidence with a waiver of his right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider the new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As to the Veteran's claim of entitlement to a rating in excess of 10 percent for scars of the right forearm and hand, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A review of the claims file reveals that the Veteran was afforded a VA examination to evaluate his right hand and arm scar in November 2010.  Since that time, the Veteran has testified that he experiences sensory symptoms or potential nerve damage that he attributes to his service-connected scars.  See October 2016 Hearing Transcript.  Specifically, the Veteran testified that when he hits the back of his hand he experiences a sharp, shocking pain.  The Veteran further testified to numbness in his right hand.  It is unclear to the Board whether these symptoms are related to the Veteran's service-connected scars.  Thus, a medical opinion must be sought.  

Regarding the Veteran's claim of entitlement to service connection for a neck condition, the Veteran testified that while in service, a large industrial size window fell on his head, injuring his neck, and cutting his hand and arm.  He reported that although he sought treatment after the incident, the nature of his hand injury was so severe that he did not express concern about his neck.   However, the Veteran testified that he sought treatment for his neck shortly after separation.  The record evidence shows that the Veteran has a current diagnosis of cervical spine degenerative disc disease.

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim.

Given the Veteran's testimony, a VA examination is necessary to determine whether the Veteran's current neck disability is related to his reported injury in service.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:
1.  Schedule the Veteran for a VA neurological examination by an appropriate physician to determine the nature and severity of his service-connected scars of the right forearm and hand.  

The examiner is asked to review the record and make an opinion as to whether it is at least as likely as not that the Veteran's current symptoms (described as pain and numbness in the hand) are related to his service-connected scars of the right forearm and hand (to include the underlying injury for which he was service-connected).  Attention is invited to the Veteran's October 2016 hearing testimony, in which he describes the original injury and the current symptoms in detail.  See VBMS, document labeled Hearing Transcript, receipt date October 12, 2016, beginning page 8 for the original injury and beginning page 3 for the current symptoms.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Arrange for the Veteran to be afforded a VA examination by an appropriate physician for his neck disability.  Following a review of the record, the examiner should express an opinion as to whether the Veteran's current neck disability is at least as likely as not (50 percent or greater probability) related to the reported in-service injury. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


